Citation Nr: 1744199	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  12-26 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic arthritis of the left ankle.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected posttraumatic arthritis of the right ankle.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the left knee.

4.  Entitlement to an evaluation in excess of 10 percent for service-connected osteoarthritis of the right knee, status post  meniscal repair.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 2000. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision.

The Board notes that the July 2012 statement of the case (SOC) included 14 issues.  However, on the September 2012 substantive appeal, the Veteran specifically indicated he only wished to appeal the increased rating claims related to his bilateral knee and bilateral ankle disabilities.  The Board acknowledges that the Veteran's representative later listed 12 issues on the October 2016 Appellate Brief Presentation as being on appeal.  However, this is an inaccurate characterization of the issues on appeal, as the Veteran specifically opted not to appeal all of these issues in 2012.  The 4 issues listed above are the only issues that have been properly appealed to the Board and, thus, are the only issues being considered in this determination.    

The issue of whether new and material evidence has been submitted sufficient to reopen a previously denied claim for entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record in a September 2016 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Additional development is needed prior to the adjudication of these claims.

In the October 2016 Appellate Brief Presentation, the representative argued that the Veteran should be afforded new VA examinations to determine the current severity of the service-connected disabilities on appeal, as the most recent VA examinations were conducted in 2009 and his conditions have worsened since that time.  In light of these assertions, the Veteran should be scheduled for new VA examinations to determine the current severity of his service-connected bilateral knee and bilateral ankle disabilities.

Additionally, upon remand, all outstanding VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all available treatment records from the Atlanta VA Health Care System and associated outpatient clinics dated October 2015 to the present.  

2. Schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of his service-connected knee and ankle conditions.

3. Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims.  The Veteran should be given an opportunity to respond prior to returning the case to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






